Appeal by defendant (by permission) from an order of the Supreme Court, Kings County, dated February 1,1980, which denied, without a hearing, her motion pursuant to CPL 440.10 (subd 1, par [h]) to vacate a prior judgment of the same court. Order reversed, on the law, and matter remitted to Criminal Term for a hearing. Defendant contends that she was deprived of the effective assistance of counsel when her lawyer failed to inform her of her right to seek to interpose a statutory claim of former jeopardy under CPL 40.20 and 40.30. Defendant pleaded guilty to certain State charges and thereby waived her statutory right to claim that she had previously been prosecuted for the same offense in the Federal courts (People v Dodson, 65 AD2d 962, mod 48 NY2d 36). We conclude, and on appeal the People concede, that a hearing